Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Re claim 1 the prior art does not disclose:
“wherein the under-screen biometric identification apparatus further comprises: a flexible printed circuit, wherein the imaging chip is electrically fixed on an upper surface of the flexible printed circuit, and a lower surface of the holder is fixedly connected to the upper surface of the flexible printed circuit; wherein the holder is provided with a vent hole for adjusting an atmospheric pressure intensity of an internal space formed by the holder and the flexible printed circuit.” In combination with remaining features of the claim.

 
 Re claim 15 the prior art does not disclose “wherein the biometric identification apparatus further comprises: a flexible printed circuit, wherein the imaging chip is electrically fixed on an upper surface of the flexible printed circuit, and a lower surface of the holder is fixedly connected to the upper surface of the flexible printed circuit; wherein the holder is provided with a vent hole for adjusting an atmospheric pressure intensity of an internal space formed by the holder and the flexible printed circuit.” In combination with the remaining features in the claim.


Re claim 16 the prior art does not disclose wherein the under-screen biometric identification apparatus further comprises: a flexible printed circuit, wherein the imaging chip is electrically fixed on an upper surface of the flexible printed circuit, and a lower surface of the holder is fixedly connected to the upper surface of the flexible printed circuit; wherein the holder is provided with a vent hole for adjusting an atmospheric pressure intensity of an internal space formed by the holder and the flexible printed circuit. In combination with the remaining features in the claim.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669